[Cite as State v. Neal, 2017-Ohio-47.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals Nos. L-16-1105
                                                                       L-16-1106
        Appellee                                                       L-16-1107

v.                                               Trial Court Nos. CR0200702127
                                                                  CR0200901731
Rochelle Neal                                                     CR0200902368

        Appellant                                DECISION AND JUDGMENT

                                                 Decided: January 6, 2017

                                         *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Claudia A. Ford, Assistant Prosecuting Attorney, for appellee.

        Rochelle Neal, pro se.

                                         *****

        SINGER, J.

        {¶ 1} Appellant, Rochelle Neal, filed a consolidated and accelerated appeal from

the April 26, 2016 judgment of the Lucas County Court of Common Pleas denying his

motion for discovery pursuant to Crim.R. 16. Because we find the trial court did not err

in denying the motion, we affirm.
       {¶ 2} In 2007, appellant was convicted of attempted felonious assault and

sentenced. He did not appeal from his conviction and sentence. After the victim of the

attempted felonious assault died, appellant was charged with murder. Appellant entered a

guilty plea pursuant to North Carolina v. Alford, 400 U.S. 25, 37, 91 S.Ct. 160, 27

L.Ed.2d 162 (1970), to a charge of involuntary manslaughter charged in a bill of

information, and he was convicted and sentenced. The state entered a nolle prosequi and

the murder charges were dismissed. No direct appeal was ever filed from either final

judgment.

       {¶ 3} In the current case, appellant filed, pursuant to Crim.R. 16, a request for

discovery of evidence the state had regarding his prior convictions and plea agreements

in the case referenced above. The trial court denied the motion on April 26, 2016,

finding a Crim.R. 16 discovery is applicable only to pending criminal proceedings prior

to trial. Because appellant has already been convicted and sentenced, the trial court

found the issues raised were barred under the doctrine of res judicata. Appellant appeals

from the trial court’s judgment and asserts the following assignments of error:

              ERROR I: DEFENDANT, ROCHELLE NEIL [SIC] WAS

       DENIED THE RECORD TO USE IN THIS APPEAL PROCESS, WHICH

       IS A VIOLATION OF GRIFFIN VS. ILLINOIS, AND DRAPER VS.

       WASHINGTON, AND APP.R. 9.

              ERROR II: DEFENDANT, ROCHELLE NEILS [SIC] SIXTH

       AMENDMENT RIGHTS WERE VIOLATED BY LUCAS COUNTY




2.
       COURTS TO EFFECTIVE ASSISTANCE OF COURT APPOINTED

       [SIC] COUNSEL.

              ERROR III: THE STATE OF OHIO VIOLATED DEFENDANT,

       ROCHELLE NEILS [SIC] “BRADY RIGHTS” BY WITHHOLDING

       VITAL EVIDENCE ‘FOUR’ [SIC] HIS DEFENSE.

       {¶ 4} Appellant argues in his first assignment of error that the trial court erred by

denying his access to the record to use in this appeal process. Crim.R. 16 governs the

discovery of evidence in pending criminal action. There is no pending criminal action in

this case. Furthermore, Crim.R. 16 does not provide for a process for discovery of

evidence relating to a postconviction relief petition or appellate review of a prior

conviction. Therefore, we find the trial court did not err as a matter of law in denying

appellant the relief sought. Appellant’s first assignment of error is not well-taken.

       {¶ 5} In his second assignment of error, appellant argues that his trial counsel in

his prior criminal action rendered ineffective assistance of counsel. This assignment of

error is unrelated to the judgment which is the subject of this appeal. Therefore, we find

appellant’s second assignment of error not well-taken.

       {¶ 6} In this third assignment of error, appellant argues the state withheld

exculpatory evidence from appellant regarding his defense in the prior criminal

proceedings. Again, this assignment of error is unrelated to the judgment which is the

subject of this appeal. Therefore, appellant’s third assignment of error is not well-taken.




3.
       {¶ 7} Having found the trial court did not commit error prejudicial to appellant

and that substantial justice has been done, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




4.